DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2-3, 5-6, 9-16, and 20-24 are cancelled while claims 27-38 are newly added and claims 1, 4, 7-8, 17-19, and 25-26 are amended. Claims 1, 4, 7-8, 17-19, and 25-38 filed 7/9/20 are pending.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: origin logging unit, quality grading unit, and quality control subsystem in claims 1, 4, 7-8, 17-19, and 25-38. These elements of an origin logging unit, quality grading unit, and quality control subsystem are general placeholders as they have no specific structural meaning to pass the first prong of the test. Lastly, the terms are not modified by sufficient structure for performing the claimed function, therefore claims 1, 4, 7, 18, and 26 invoke 112 (f). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
6.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
7.	Claim limitations “origin logging unit, quality grading unit, and quality control subsystem” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For example, explain that (i) the disclosure is devoid of any structure that performs the function in the claim, (ii) the structure described in the specification does not perform the entire function in the claim, or (iii) no association between the structure and the function can be found in the specification. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
10. 	Claims 1, 4, 7-8, 17-19, and 25-38 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al (KR 100770759) in view of Dlott et al (2013/0008943).
Re Claims 1, 4: Lee discloses comprising:
a quality control subsystem for monitoring real-time conditions of the live seafood harvest during storage and transport, the quality control subsystem comprising: a container for holding the live seafood harvest, wherein the container is a water tank (see Figs 1 and 2, live fish transport apparatus 10 is a tank, or also called live fish transporting device 10); 
at least one parameter sensor for measuring, in real-time, an environmental parameter of the container, the at least one parameter comprises at least one of: a water temperature sensor; a water ammonia sensor; a water salinity sensor, a pH sensor; a light senor, or a dissolved oxygen sensor (see pages 2-3 and Figs. 1 and 2 give a schematic view and a schematic diagram of a remote operation monitoring method for a live fish transport apparatus mounted on the ship of the present invention, the live fish transport apparatus 10 includes an oxygen supply unit 30 and the motor unit 40. The operation unit 20 is installed, and the vibration and temperature measurement sensor 21 and the tag 22 are installed inside the operation unit 20 so that the measurement sensor 21 can detect the vibration and temperature inside the live transportation device. Temperature measurement sensor 21 is disclosed. Oxygen supply unit 30 is disclosed.); 
and transceiver for transmitting, in real-time and periodically during storage and transport, measured environmental parameter data to the central data storage; and wherein an individual live seafood is embedded with a tag associated with the origin data, quality grading data and environmental parameter data, collected during storage and transport of the live seafood harvest, stored at the central data storage; and wherein said data stored in the central data storage is accessible, at real-time, by an electronic device authorized to request said data (see pages 2-3: The temperature is measured in real time, and the measured data is wired or wirelessly interfaced with the tag 22. If the sensor 21 and the tag 22 are configured as one module, no interface for a separate transmission process is required. The reader 50 wirelessly reads the vibration and temperature data measured at user-specified time intervals and transmits the data to the information processing device 60, and the information processing device 60 analyzes the form of the data according to the passage of time. Analyze the operation state of the live fish transport device 10, and display the result on the display device, and if the abnormality is determined by analyzing the transmitted information, if necessary, the mission and the flight attendant through the information providing device 70 The result is transmitted to the mobile terminal. As described above, the present invention can omit the operation status check process through the patrol of the live fish transport device at regular time intervals can reduce the work of the crew, it is possible to remotely monitor the live fish transport device Since the operating state can be grasped in real time, there is an effect that can prevent the economic loss of not operating normally.).
However, Lee fails to disclose the following origin logging unit and quality grading unit. Meanwhile, Dlott discloses:
an origin logging unit comprising a processor configured to: cause a display to prompt for origin data of a live seafood harvest; receive an input response for the origin data prompt; and cause a transceiver to transmit the origin data to a central data storage (see [0041] point of origin, [0042] term lot is defined as two or more agricultural products 28 that originate from same unit of production 18, [0038-0039] discloses seafood and fish, [0041, 0043] fishing operation, [0085] display screen where product data is captured reflecting a condition pertaining to an agricultural product, [0091] discloses prompting, [0092] display or user interface to receive agricultural product data); 
 a quality grading unit comprising a processor configured to: cause a display to prompt for quality grading data of an individual live seafood of the live seafood harvest; receive an input response for the quality grading data prompt; and cause a transceiver to transmit the quality grading data to the central data storage (see [0043] quality control management, [0044] quality control managers, [0048] water quality, [0049] air quality, [0108] land quality, [0115] quality records, [0144] metrics such as quality, [0052] data reflecting a condition pertaining to product at a custodial location, [0085] display screen where product data is captured reflecting a condition pertaining to an agricultural product, [0091] discloses prompting, [0092] display or user interface to receive agricultural product data).
From the teaching of Dlott, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Lee’s invention with Dlott’s disclosure of origin logging unit and quality grading unit as it would help monitor quality and “… for tracking and reporting agricultural-producer information (see Dlott Abstract).”
Re Claims 7, 18, 26: Lee discloses comprising:
a quality control subsystem for monitoring real-time conditions of the live seafood harvest during storage and transport, the quality control subsystem comprising: a container for holding the live seafood harvest, wherein the container is a water tank (see Figs 1 and 2, live fish transport apparatus 10 is a tank, or also called live fish transporting device 10).
However, Lee fails to disclose the following origin logging unit and quality grading unit. Meanwhile, Dlott discloses:
an origin logging unit comprising a processor configured to: cause a display to prompt for origin data of a live seafood harvest; receive an input response for the origin data prompt; and cause a transceiver to transmit the origin data to a central data storage (see [0041] point of origin, [0042] term lot is defined as two or more agricultural products 28 that originate from same unit of production 18, [0038-0039] discloses seafood and fish, [0041, 0043] fishing operation); 
 a quality grading unit comprising a processor configured to: cause a display to prompt for quality grading data of an individual live seafood of the live seafood harvest; receive an input response for the quality grading data prompt; and cause a transceiver to transmit the quality grading data to the central data storage (see [0043] quality control management, [0044] quality control managers, [0048] water quality, [0049] air quality, [0108] land quality, [0115] quality records, [0144] metrics such as quality, [0052] data reflecting a condition pertaining to product at a custodial location).
From the teaching of Dlott, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Lee’s invention with Dlott’s disclosure of origin logging unit and quality grading unit as it would help monitor quality and “… for tracking and reporting agricultural-producer information (see Dlott Abstract).”
Re Claims 8, 19, 28, 32: Lee discloses: the quality control subsystem comprises: at least one sensor to monitor and obtain: water temperature data, water ammonia data, water salinity data; water pH data; water light data; or water dissolved oxygen data (see pages 2-3 and Figs. 1 and 2 give a schematic view and a schematic diagram of a remote operation monitoring method for a live fish transport apparatus mounted on the ship of the present invention, the live fish transport apparatus 10 includes an oxygen supply unit 30 and the motor unit 40. The operation unit 20 is installed, and the vibration and temperature measurement sensor 21 and the tag 22 are installed inside the operation unit 20 so that the measurement sensor 21 can detect the vibration and temperature inside the live transportation device. Temperature measurement sensor 21 is disclosed. Oxygen supply unit 30 is disclosed.);
of a container including water holding the live seafood harvest (see Figs 1 and 2, live fish transport apparatus 10 is a tank, or also called live fish transporting device 10); 
a transceiver to periodically transmit during transportation the water data to a server (see pages 2-3: The temperature is measured in real time, and the measured data is wired or wirelessly interfaced with the tag 22. If the sensor 21 and the tag 22 are configured as one module, no interface for a separate transmission process is required. The reader 50 wirelessly reads the vibration and temperature data measured at user-specified time intervals and transmits the data to the information processing device 60, and the information processing device 60 analyzes the form of the data according to the passage of time. Analyze the operation state of the live fish transport device 10, and display the result on the display device, and if the abnormality is determined by analyzing the transmitted information, if necessary, the mission and the flight attendant through the information providing device 70 The result is transmitted to the mobile terminal. As described above, the present invention can omit the operation status check process through the patrol of the live fish transport device at regular time intervals can reduce the work of the crew, it is possible to remotely monitor the live fish transport device Since the operating state can be grasped in real time, there is an effect that can prevent the economic loss of not operating normally.);
However, Lee fails to disclose the following. Meanwhile, Dlott discloses wherein: 
the origin logging unit comprises a processor configured to: record at least one of: a date of catch of the live seafood harvest; a time of catch of the live seafood harvest; a location of catch of the live seafood harvest (see [0061] time and date information and location data, [0067] time at which agricultural product data captured, [0052] custodial location);1
receive an input of at least one of: the date of catch from a calendar application running on the logging unit; the time of catch from a clock application running on the logging unit; or     the location of catch from a geo-location application running on the logging unit (see [0061] time and date information and location data, [0067] time at which agricultural product data captured, [0052] custodial location);
prompt a user to input at least one of: a number of traps hauled during the date of catch; a number of days the traps were soaked: or a number of lobsters that were small (see [0084] custodial location 201 attached to trap);
the quality grading unit comprises a processor configured to: embed one of: a barcode, a radio frequency identification (RFID) chip; or a laser tag (see [0043] quality control management, [0044] quality control managers, [0048] water quality, [0049] air quality, [0108] land quality, [0115] quality records, [0144] metrics such as quality, [0052] data reflecting a condition pertaining to product at a custodial location, [0020-0021] barcode reader);
associated with information pertaining to an inspection of the live seafood harvest, including at least one of: an individual grade of one live seafood in the live seafood harvest, an individual quality of the one live seafood in the live seafood harvest; an individual health of the one live seafood in the live seafood harvest; or a time stamp of the inspection (see [0049, 0108] health and status of species populations, [0140] grade, [0104] time and date stamp); 
a geolocation unit to determine a location of the tank during transportation or storage; and a time and date unit to time and date stamp the temperature data, ammonia data,  and salinity data; wherein said temperature data, ammonia data, salinity data, pH data, water light data, and water dissolved oxygen data are geolocation, time and date stamped prior to transmission to the server (see [0104] GPS value or suitable geographic positioning identifier, time and date stamp).
From the teaching of Dlott, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Lee’s invention with Dlott’s disclosure of origin logging unit and quality grading unit as it would help monitor quality and “… for tracking and reporting agricultural-producer information (see Dlott Abstract).”
Re Claims 17, 25: Lee discloses wherein a plurality of containers are transported, each container comprising live seafood from the live seafood harvest based on at least one of a grade, quality and health of individual live seafood in the live seafood harvest (see Figs 1 and 2, live fish transport apparatus 10 is a tank, or also called live fish transporting device 10).
Re Claims 27, 31: Lee discloses wherein the harvested live seafood comprises at least one of crustaceans or fish (see Figs 1 and 2, live fish transport apparatus 10 is a tank, or also called live fish transporting device 10, therefore fish are disclosed).
Re Claims 29, 33, 35, 37: However, Lee fails to disclose the history. Meanwhile, Dlott discloses wherein a history of a live seafood in the live seafood harvest is obtainable at real-time from the central data storage, said history comprising at least one of: origin of the live seafood harvest; grade at time of live seafood harvest; or environmental conditions of water holding the live seafood during storage and transportation throughout a supply chain (see [0058] custodial history information). From the teaching of Dlott, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Lee’s invention with Dlott’s disclosure of history for helping predict future results and “… for tracking and reporting agricultural-producer information (see Dlott Abstract).”
Re Claims 30, 34, 36, 38: Lee discloses wherein a notification is sent in real-time when a condition threshold value for an environmental condition of the water holding the live seafood is breached (see page 4: Since the operating state can be grasped in real time, there is an effect that can prevent the economic loss of not operating normally.)
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhai et al (Anti-collision algorithm based on RFID aquatic shelf life monitoring system) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687